Judgment and order affirmed, with costs. No opinion. Lazansky, P. J., Young and Tompkins, JJ., concur; Rich and Seudder, JJ., dissent and vote for reversal and a new trial upon the following grounds: The cross-examination of the witness Grenis at folios 246 to 255, and the summation of plaintiff’s counsel at folios 439 to 444 relating to whether or not the defendant was protected by an undertaking against any judgment which might be rendered against him, constitute such error as requires a new trial, and which error, we are of opinion, could not be cured by the charge of the trial court at folios 494 to 495. (Wildrick v. Moore, 66 Hun, 630; Manigold v. Black River Traction Co., 81 App. Div. 381; Haigh v. Edelmeyer & Morgan Hod Elevator Co., 123 id. 376; Frahm v. Siegel-Cooper Co., 131 id. 747; Donnelly v. Younglove Lamber Co., 140 id. 846; Branoner v. Traitel Marble Co., 144 id. 569; Cosselmon v. Dunfee, 172 N. Y. 507; O’Brien v. Hencken & Willenbrock Co., 172 App. Div. 142; Simpson v. Foundation Co., 201 N. Y. 479; Rodzborski v. American Sugar Refining Co., 210 id. 262.)